Exhibit 99.1 INFINITI SYSTEMS GROUP, INC. FINANCIAL STATEMENTS YEARS ENDED December 31, 2010 and 2009 INFINITI SYSTEMS GROUP INC. INDEX TO FINANCIAL STATEMENTS Page Report of the Independent Registered Public Accountant 1 Financial Statements Balance Sheet as of December 31, 2010 and 2009 2 Statement of Operations for the years ended December 31, 2010 and 2009 3 Statement of Stockholder’s Equity 4 Statement of Cash Flows for the years ended December, 31, 2010 and 2009 5 Notes to the Financial Statements.
